--------------------------------------------------------------------------------

[logo4.jpg]
 

May 17, 2013  Exhibit 10.1

 
Ann Mayberry-French
730 S. Clark St., Apt. 2208
Chicago, IL  60605


Dear Ann:


This letter is written to confirm our conversation regarding the separation of
your employment with Merge Healthcare Incorporated (“Merge Healthcare”).  Your
last day of employment with Merge Healthcare was May 14, 2013.


You will receive your final regular pay check on 5/31/2013.  This pay check will
include your base salary and all unused and accrued paid time off through
5/14/2013, less any applicable deductions for benefits, withholding and taxes.
 
Severance:  In order to receive the severance payments and other benefits
described below, you must (a) return all Company property and equipment; and (b)
sign a release form, which is also enclosed for your review and
signature.  Please read the release form carefully.  You should consult with an
attorney regarding the release.  You may take up to 21 days from the date of
this letter to return the signed release form to us.  You must sign and return
the release form within that 21-day period to be entitled to any severance
payments or other benefits.  You will also be given 7 days after you sign and
return the release to revoke it; if you do not, it will become effective on the
8th day after we receive it.


If you sign and return, and do not revoke, your release form, and if you do not
breach the terms of the release or any other continuing contractual obligation
that you have to Merge Healthcare, you will receive an amount equal to your
current annual salary ($190,000.00 per annum) in 24 bi-monthly payments
($7,916.66 per payment), less applicable withholding and taxes, as your cash
severance payments.  These payments will be paid in accordance with Merge
Healthcare’s regular payroll schedule, beginning on the first payroll date after
the date on which your release becomes effective.


In addition, as a further severance benefit, Merge Healthcare will reimburse
you, for each of the first 12 months after the effective date of your release
for the cost of any continuation healthcare insurance benefits that you and your
dependents elect to receive under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), as amended; provided, however, that such reimbursement
obligation  shall terminate automatically upon your commencement of other
employment that permits you and your dependants to participate in an alternative
health insurance plan.


Benefits:  Please refer to the attached “Separation Information” handout for
details regarding your participation in Merge Healthcare’s benefits programs,
including your continuing rights under the Merge Healthcare 2005 Equity
Incentive Plan with respect to stock options that you have been previously
granted.  As of May 14, 2013, you had vested previously-granted options with
respect to 137,500  shares of Merge Healthcare’s common
stock.  Previously-granted options with respect to 12,500  shares of Merge
Healthcare’s common stock were not vested as of your last date of employment and
were automatically cancelled.  You may not exercise those cancelled options in
the future.
 
200 E. Randolph Street, 24th Floor  |  Chicago, IL  60601  |  P:
312.540.6648  |  F: 312.565.6870
 
[image2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Return of Company Property:  As required by our Technology and Confidential
Information Policy, you are required to return all Merge Healthcare property
immediately.  This will include but is not limited to customer lists, software,
documents, keys of any kind (such as key fob, office, file cabinets, building or
desk keys), office passes, parking passes, credit cards and all equipment (such
as laptop, power supplies, laptop batteries, laptop bag and cell phone) that you
have received from Merge Healthcare. You may return this property either in
person, by hand-delivery, or via Federal Express.  For FedEx returns, please
package the equipment to ensure safe delivery and use Merge Healthcare’s FedEx
number previously provided to you. This number allows you to return the property
at no cost to you.  Such FedEx package should be sent to:


Merge Healthcare
Attention:  Alan Thornberry
900 Walnut Ridge Drive
Hartland, WI 53029


In the event that you do not return all Merge Healthcare property, you will not
receive your severance payments or other benefits and we reserve the right to
pursue all appropriate remedies allowed by law.


Policies: Please be aware that from your final day and for the 90 day period
thereafter, you will continue to be bound by and subject to the Merge Healthcare
Insider Trading Policy.  Also, you will continue to be bound by your
non-disclosure, non-competition and/or non-solicitation agreements, even though
your employment has terminated, to the extent provided therein.


On behalf of Merge Healthcare, thank you for your service and contributions.  We
wish you success in your future endeavours.


Sincerely,


MERGE HEALTHCARE INCORPORATED
 

/s/ Justin C. Dearborn  

 
Justin Dearborn
CEO, Merge DNA


Enclosure:  Release Agreement

 

 
Acknowledged and agreed:
 

/s/ Ann Mayberry-French   Ann Mayberry-French  

 
 
200 E. Randolph Street, 24th Floor  |  Chicago, IL  60601  |  P:
312.540.6648  |  F: 312.565.6870
 
[image2.jpg]
 

--------------------------------------------------------------------------------